FLAHERTY, Judge,
concurring and dissenting.
I agree with the majority that the petitioner now remaining on the record does not have standing. However, I respectfully dissent with the majority opinion on the definition of a quorum. In this case, the Environmental Hearing Board (Board) clearly lacked authority to issue a decision in the absence of a quorum.
At the time of the Board’s decision, the Board consisted of only two members. Section 3(b) of the Environmental Hearing Board Act (Act)1 provides that “[t]he board shall consist of five members.” The members are appointed by the Governor with the consent of the majority of the Senate. Neither the enabling statute nor any regulation thereunder sets forth the minimum number of members required for the Board to act. In the absence of such language, the courts apply the common law rule that “a majority of those voting in the presence of a quorum can act for a board or other body.” Commonwealth ex rel. Bagnoni v. Klemm, 499 Pa. 566, 569, 454 A.2d 531, 532 (1982). Thus, in cases such as this one, it must first be determined whether a quorum is present.
As stated by the majority, a quorum is defined as a “majority of the entire body,” or a “majority of those entitled to act.” Black’s Law Dictionary, 1255-1256 (6th ed.1990) (emphasis added). In this case, because the entire Board is comprised of five members who are entitled to act, a quorum, by definition, necessitates the presence of a majority of those members, i.e., three. In the absence of a quorum, as occurred in this case, the Board is without authority to act.
In Mercy Regional Health System v. Department of Health, 165 Pa.Cmwlth. 629, 645 A.2d 924 (1994), cited by the majority, petitioners challenged the validity of a two-to-one vote of the State Health Facility Hearing Board (Health Board). Petitioners maintained that, because the number of Health Board members had been statutorily increased from three to five before it voted on their appeal, all three voting members had to agree for the Health Board to act.
This court observed that Section 502(b) of the Health Care Facilities Act,2 provided that hearings could be held before one or more members “but action of the board shall be by majority vote of the board.” The court then stated that the “board is composed of those members serving and voting, not the number authorized to serve.” Id. 645 A.2d at 927. Thus, Mercy stands for the proposition that, when determining whether a majority vote of the board exists, we must count the votes of those members who voted, not the number who could have voted if all vacancies were filled.
The issue before the court in Mercy was not whether a quorum was present but whether a majority of the Health Board voted in the affirmative. Indeed, a quorum was present in Mercy, as three of the five members were present and voted. Moreover, the court reiterated the common law rule that “if *439there is a quorum, the board may act.” Id. at 928, citing DiGiacinto v. City of Allentown, 486 Pa. 436, 406 A.2d 520 (1979).
If, as the majority maintains, a quorum consists of a majority of active members who are in attendance, a quorum theoretically may consist of one, even though four vacancies remain on the board. In this fashion, if there is only one active board member, his or her presence would alone constitute a quorum and the single vote cast by that member would constitute a majority. So long as the actions taken by a sole member or, in this case, only two members, are viewed favorably by the appointing authorities, there exists little incentive to overcome whatever political problems exist and fill the remaining vacancies.
Accordingly, because the Board in this case purported to act in the absence of a quorum, I would vacate the decision and remand the case to the Board with instructions that the Board conduct its business in the presence of a quorum, i.e., no less than three of its members.

. Act of July 13, 1988, P.L. 530, as amended, 35 P.S. § 7513(b).


. Act of July 19, 1979, P.L. 130, as amended, 35 P.S. § 448.502(b).